DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on May 5, 2022 is acknowledged.  The traversal is on the ground(s) that Invention I, II and III are all operated and function in a similar fashion.  This is found persuasive. Therefore, the restriction requirement has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The Claim limitations “mounting means” in claim 9 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In light of the specification, “mounting means” has been interpreted as bolts or screw.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of welding” in claim 20 because welding is a fabrication process that joins materials by using high heat to melt the parts together and allowing them to cool, causing fusion.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beetles et al. (US 5,349,790).
With regard to claim 1, Beetles discloses an access hatch (50) adapted for use on the exterior of a building (roof), said access hatch comprising: a frame (Fig. 3) having a multitude of vertically standing sidewalls (54/56) defining an enclosed hatchway; a base plate (64) having an upper portion and a lower portion; wherein the base plate upper portion is attached to a distal end of each vertically standing sidewall (Fig. 3); wherein the base plate lower portion is attached to the exterior surface of a building (Fig. 3); a hose coupling (78) having an interior distal end contained within the building and an exterior distal end projected through the building and extending beyond the base plate into the hatchway of the access hatch (Fig. 3 and 4); and a hatch cover (82), removably connected to the frame and enclosing the hatchway, said hatch cover (82) having an open first position relative to the hatchway, and a closed second position relative to the hatchway (Fig. 3 and 4).
With regard to claim 2, the device of Beetles discloses the invention as disclosed in the rejection of claim 1 above. Beetles further discloses a fire suppression distribution system is provided and connected to the interior distal end of the hose coupling (Col. 4 line 45).
With regard to claim 9, the device of Beetles discloses the invention as disclosed in the rejection of claim 1 above. Beetles further discloses a jimmy plate (70, Fig. 4) encompassing the aperture of the base plate lower portion and surrounding the entirety of the hose coupling, said jimmy plate attached to the base plate by mounting means (72).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 6, 7, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Silcox et al. (US 2012/0097406 A1).
With regard to claim 3, the device of Beetles discloses the invention as disclosed in the rejection of claim 2 above. However, Beetles fails to disclose the fire suppression distribution system further comprises a payload distribution device for distribution of fluid to a designated area.
Silcox teaches a fire suppression distribution system comprises a payload distribution device for distribution of fluid to a designated area (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by installing the payload distribution device as taught by Silcox to the fire suppression distribution system of Beetles, for the benefit of suppressing fire inside the building.
	With regard to claim 4, the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claim 3 above. Beetles further discloses the exterior distal end of the hose coupling (78) is adapted to receive a fire hose (the exterior distal end of hose 78 is capable of receiving a fire hose).
	With regard to claim 6, the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claim 3 above. Beetles further discloses the hatch cover additionally comprises a handle (Fig. 3).
With regard to claim 7, the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claim 6 above. Beetles further the hatch cover is hingedly attached to the frame (Fig .3).
With regard to claim 8 the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claim 6 above. Silcox further the fire suppression distribution system comprises a plurality of payload distribution devices (abstract).
With regard to claims 17-19, the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claims 1, 3, and 9 above.
With regard to claim 20, the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claim 19 above. Beetles further discloses the upper base portion is attached to the distal end of each vertical sidewall by means of welding (Fig. 5 and Col. 4 line 38).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Silcox as applied to claim 3 above, and further in view of Alan (EP 1118355 A1).
	With regard to claim 5, the device of Beetles as modified by Silcox discloses the invention as disclosed in the rejection of claim 3 above. However, they do not disclose the exterior distal end of the hose coupling further comprises a hose coupling adapter, said hose coupling adapter having threading.
Alan teaches a fires suppression system comprising a hose coupling (Fig .12), the exterior distal end of the hose coupling further comprises a hose coupling adapter, said hose coupling adapter having threading (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by employing the threading on the hose coupling adapter as taught by Alan in the hose coupling of Beetles, for the benefit of providing a secured connector between hoses to prevent water leakage. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Alan (EP 1118355 A1).
	With regard to claim 10, the device of Beetles discloses the invention as disclosed in the rejection of claim 9 above. However, Beetles does not disclose the hose coupling exterior distal end contains water supply connection threads..
Alan teaches a fires suppression system comprising a hose coupling, the hose coupling exterior distal end contains water supply connection threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by employing the threading on the hose coupling adapter as taught by Alan in the hose coupling of Beetles, for the benefit of providing a secured connector between hoses to prevent water leakage. 
With regard to claim 11, the device of Beetles as modified by Alan discloses the invention as disclosed in the rejection of claim 10 above.  Beetles further discloses the upper plate is welded to the vertically upright sidewalls (Fig. 5 and Col. 4 line 38).
With regard to claim 12, the device of Beetles as modified by Alan discloses the invention as disclosed in the rejection of claim 11 above. Beetles further discloses the plurality of vertically upright sidewalls form a generally quadrilateral shape relative to each other (Fig .3).
With regard to claim 13, the device of Beetles as modified by Alan discloses the invention as disclosed in the rejection of claim 12 above. Beetles further discloses the plurality of vertically upright sidewalls are welded to each other (Fig. 5 and Col. 4 line 38).
With regard to claim 14, the device of Beetles as modified by Alan discloses the invention as disclosed in the rejection of claim 11 above. Beetles further discloses a fire suppression distribution system is attached to the interior distal end of the hose coupling (Col. 4 line 45).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beetles in view of Alan as applied in claim 14, and further in view of Silcox et al. (US 2012/0097406 A1).
With regard to claim 15, the device of Beetles as modified by Alan discloses the invention as disclosed in the rejection of claim 14 above. However, they do not disclose the fire suppression distribution system additionally comprises a plurality of payload distribution devices..
Silcox teaches a fire suppression distribution system comprises a payload distribution device for distribution of fluid to a designated area (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beetles, by installing the payload distribution device as taught by Silcox to the fire suppression distribution system of Beetles, for the benefit of suppressing fire inside the building.
With regard to claim 16, the device of Beetles as modified by Alan and Silcox discloses the invention as disclosed in the rejection of claim 15 above. Silcox further discloses the payload distribution devices are sprinklers (abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752